ORDER

PER CURIAM.
Gary J. Morris appeals his conviction of two counts of sodomy and two counts of rape in violation of § 566.060.3 and 566.030.3, RSMo 1994, respectively. He was sentenced to a period of five years on each of the sodomy counts and seven years on each of the rape counts, to run consecutively. Having carefully considered the contentions on appeal, we conclude that the judgment of conviction and sentence should be affirmed. Finding there would be no precedential value in a published opinion, we affirm by this summary order pursuant to Rule 30.25(b). A memorandum has been furnished to the parties explaining the basis of our decision.